          Case 1:19-cr-10357-RGS Document 58-2 Filed 06/08/20 Page 1 of 1



                                              EXHIBIT 2
From: Jonathan D. Plaut
Sent: Tuesday, June 11, 2019 12:42 PM
To: Bloom, Sara (USAMA) <Sara.Bloom@usdoj.gov>
Cc: Smith, Laura C. (BS) (FBI) <lcsmith@fbi.gov>; Keating Elizabeth A <elizabeth.keating@ci.irs.gov>
Subject: RE: US v. David Fondots; 1:19-mj-05160-JGD


Dear Sara,

Thanks for your e-mail.

Regarding the witnesses, I am unaware of anything which prevents me from contacting these
witnesses. Please advise if you view this differently.

Regarding documents, I would like to see the documents on which Special Agent Laura Smith reviewed
and relied in preparing her affidavit.

Regarding a meeting, would you be available Friday late morning?

Thanks.

-Jonathan


Jonathan D. Plaut
COHAN RASNICK MYERSON PLAUT LLP
One State Street, Suite 1200
Boston, MA 02109
Tel: (617) 451-3200
Fax: (617) 227-1780
Website: www.crmllp.com
e-mail: jdplaut@chardonlaw.com

This email message and any attachments are confidential and may be privileged. If you are not the
intended recipient, please notify Cohan Rasnick Myerson Plaut LLP immediately by replying to this
message or by sending an email to jdplaut@chardonlaw.com and destroy all copies of this message and
any attachments without reading or disclosing their contents. Thank you.
